NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 23, 2014
                                  Decided May 23, 2014

                                          Before

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 13-2356

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Eastern District of Wisconsin.

       v.                                      No. 12-CR-236

DORSEY CHILDS,                                 Lynn Adelman,
    Defendant-Appellant.                       Judge.

                                        ORDER

       Dorsey Childs was arrested in 2012 after he sold firearms, heroin, and crack
cocaine to undercover officers. He pleaded guilty to two counts of drug distribution,
see 21 U.S.C. § 841(a)(1), and the district court sentenced him to 96 months’
imprisonment, well below the guidelines range.

       Childs filed a notice of appeal, but his appointed lawyer asserts that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).
Childs has not accepted our invitation to respond to counsel's motion. See CIR. R. 51(b).
Counsel has submitted a brief that explains the nature of the case and addresses the
issues that an appeal of this kind might be expected to involve. Because the analysis in
No. 13-2356                                                                          Page 2


the brief appears to be thorough, we limit our review to the subjects that counsel has
discussed. See United States v. Bey, — F.3d —, 2014 WL 1389090, at *2 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel begins by noting that Childs has no interest in challenging his guilty
pleas. Thus counsel appropriately omits discussion about the adequacy of the plea
colloquy and the voluntariness of the pleas. See United States v. Konczak, 683 F.3d 348,
349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel first tells us that he did not identify any basis to question the district
court’s application of the sentencing guidelines. The court calculated an imprisonment
range of 151 to 188 months, the same range that the parties arrived at in their plea
agreement. The only potential claim for appeal, then, is whether Childs could argue that
his concurrent prison sentences are unreasonably long. We agree with counsel that this
potential claim would be frivolous. Counsel has identified no reason for us to disturb
the presumption of reasonableness that applies to Childs’s 96-month sentences, which
are more than four years below the low end of the guidelines range. See Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013).
Before imposing sentence the judge considered the nature of the crimes, Childs’s
significant criminal record, his history of drug abuse and treatment needs, and his
minimal work history. On the other hand, the judge considered Childs’s tumultuous
upbringing, his financial responsibilities, and his supportive family, and noted that his
designation as a career offender, see U.S.S.G. § 4B1.1, may overstate the severity of his
past crimes, see 18 U.S.C. § 3553(a).

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.